                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION

 UNITED STATES OF AMERICA,

        v.                                                CASE NO.: 4:18-cr-262

 HOSEA SCOTT,

                Defendant.

                                          ORDER

       This matter is before the Court on Defendant’s Motion to Subpoena Witnesses. (Doc. 66.)

After careful consideration, the Court GRANTS Defendant’s Motion. The Clerk is DIRECTED

to issue a Subpoena to each of the persons named in Defendant’s Motion.

       At the hearing on today’s date the Defendant’s counsel requested the assistance of the

United States Marshal Service in serving one of the subpoenas. Defendant was appointed counsel

pursuant to the Criminal Justice Act, 18 U.S.C. § 3006A. As the Defendant is indigent and

therefore unable to pay costs associated with the issuance of the subpoena, the Court ORDERS

the United States Marshal Service to serve the subpoena and pay the related witness fee and travel

expense.

       SO ORDERED, this 17th day of June, 2019.




                                     R. STAN BAKER
                                     UNITED STATES MAGISTRATE JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
